Title: To Benjamin Franklin from Josiah Tucker, 24 February 1774
From: Tucker, Josiah
To: Franklin, Benjamin


Sir.
Glocester Feb: 24. 1774.
The Request made in your last Letter is so very just and reasonable, that I shall comply with it very readily. It has long appeared to Me, that You much exceeded the Bounds of Morality in the Method you pursued for the Advancement of the supposed Interests of America. If it can be proved, that I have unjustly suspected you, I shall acknowledge my Error with as much Satisfaction, as you can have in reading my Recantation of it. As to the Case more immediately referred to in your Letters, I was repeatedly informed, that you had sollicited the late Mr. George Greenville for a Place or Agency in the Distribution of Stamps in America: From which Circumstance I myself concluded, that you had made Interest for it on your own Account: Whereas I am now informed, [there are] no positive Proofs of your having sollicited to [obtain] such a Place for yourself; but that there are sufficient Evidence still existing of your having applied for it in [favour] of another Person. If this latter [should prove to be the Fact,] as I am assured it will, [I am willing to suppose] from several expressions [in both your letters, that you will readily acknowledge] that the Difference in this Case between yourself, and your Friend, is very immaterial [to] the general Merits of the Question. But if you should have Distinctions in this Case, which are above my Comprehension, I shall content myself with observing, That your great Abilities and happy Discoveries deserve universal Regard; and that as on these Accounts I esteem and respect you, so I have the Honour to be Sir your very humble Servant
J. Tucker
